[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: DEFENDANT'S MOTION TO MODIFY SENTENCE
The defendant James Dechiario ("Dechiario") seeks modification of his sentence. On January 3, 1997, Dechiario received a sentence of 8 years execution suspended after 3 years and 3 years probation. He began serving his sentence on the date of sentencing and has been continuously incarcerated since. CT Page 11470
On August 3, 1998, Dechiario moved for modification of his sentence pursuant to General Statutes § 53a-39. The state consented to the court reviewing the sentence. A hearing on the motion was held on September 17, 1998.
Dechiario seeks immediate release from incarceration in order to pursue further education at the Culinary Arts Institute in New York. He points to his good record while incarcerated, his completion of all available drug programs, and his increased maturity to support his request. The state, while not totally opposed to allowing him some relief, argues that 1) additional incarceration is warranted given the serious nature of Dechiario's underlying criminal offense and 2) more definite transition arrangements need to be in place in order to monitor him once released.
Based on the full record of the case, the court orders that Dechiario's sentence be modified as follows:
1. Execution of the unexecuted portion of the jail sentence is to be suspended on December 15, 1998. After release, the defendant is committed to the custody of the Department of Adult Probation for three (3) years.
2. The Probation Department shall approve Dechiario's residence upon release and may require him to reside in a half-way house or similar facility.
3. Dechiario shall comply with all conditions of probation imposed at the time of sentencing.
SO ORDERED at New Haven, Connecticut this 7th day of October, 1998.
Devlin, J.